DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after 06/02/2022 has been entered. Claims 1-33 remain pending. Claims 1, 3, 9, 13, 15, 17, 22-24, 30, and 31 have been amended. Applicant' s amendment to the drawings has partially remedied the objections set forth in the Non-Final Action mailed 03/02/2022. Applicant’s amendment to the claims has remedied the objections set forth in the Non-Final Action. Applicant’s amendment to the claims has partially remedied the 35 USC 112(b) indefiniteness rejections set forth in the Non-Final Action. 
Examiner previously indicated, in the Non-Final Action, that independent claims 1, 24, 30, and 31 contain allowable subject matter. However, applicant has amended each independent claim in such a way that the allowable subject matter indicated in the Non-Final Office Action has been removed. Thus, the indication of allowable subject matter for claims 1, 24, 30, and 31 has been removed. 
Response to Arguments
Applicant asserts that the amendments to claims 22 and 26 remedy the 112(b) indefiniteness rejections. Examiner respectfully disagrees.
Regarding claim 22, applicant has amended the claim to recite a leadlet as part of the fixation component. Although this amendment establishes a positive recitation of the leadlet, the claim still positively recites the IMD, which has only been referred to as a functional limitation (i.e. the IMD is not a part of the fixation component and is merely operable with the fixation component). It remains unclear how the IMD, a component merely operable with the fixation component, can be a component of the fixation component. Examiner recommends the following amendment to clarify claim 22.
“The fixation component of claim 21, further comprising a leadlet, wherein the distal section of the protector tine is configured to, when in a deformed configuration, urge the leadlet of the IMD toward the penetrator tine, wherein the leadlet comprises an elongate member extending from a proximal end of the fixation component and configured to be mounted in proximity to a distal end of the IMD…”
Regarding claim 26, applicant has made no amendment to the claim 26 and provides no argument against the rejection other than an assertion that the rejection is overcome, therefore the rejection stands as presented below. Examiner recommends the following amendment to clarify claim 26.
“The IMD of claim 24, wherein the leadlet comprises a first leadlet, wherein the IMD further comprises a second leadlet mounted to and extending proximally from the distal end of the housing and terminating in a distal end with the second electrode, the second leadlet comprising a deflection member having a deformable preset curvature.”
Information Disclosure Statement
The information disclosure statements filed 06/02/2022 has been considered. 
Drawings
The drawings are objected to because:
Fig. 7D depicts one of the tines 720D as 70D. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Para [0061] “delivery tool 403” should be “delivery tool 106”.  
Appropriate correction is required.
Claim Objections
Claim 30 is objected to because of the following informalities: 
Claim 30 recites “an elongate mounted” in line 4. The word “leadlet” appears to have been inadvertently struck through in the amendment. To expedite prosecution, Examiner has assumed the limitation reads “an elongate leadlet mounted”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “wherein the leadlet comprises an elongate member extending from a proximal end mounted in proximity to a distal end of the IMD to a distal end, wherein at least a portion of the leadlet between the proximal end and the distal end thereof extends through the aperture, and wherein the portion of the leadlet is configured to adjust a position of the electrode relative to the penetrator tine or the protector tine”. The recited “leadlet” is a functional component of the fixation component. In other words, the fixation component can be used with a “leadlet”. Thus, the fixation component of the instant claim does not physically contain a leadlet. It is unclear how a component that is not physically present on the fixation component can be further limited. The limitation also incorporates the IMD, which has also been functionally recited as part of the claim. 
Claim 26 recites “a second leadlet extending from a proximal end of the second leadlet mounted in proximity to the distal end of the housing to a distal end of the second leadlet”; it is unclear how a second lead let can extend from itself. Examiner suggests amending the claim to define the second leadlet as mounted in proximity to the distal end of the housing and extending distally from the housing. 
Claim 27 inherits the same deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, 15, 19, 24, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Eggen et al. (US 2016/0059003 A1) herein after Eggen in view of Sommer et al. (US 2007/0021813 A1) herein after Sommer.
Regarding claims 1, 24, 30, 31 Eggen teaches: 
a medical device system/method of forming a fixation component (fig. 3) comprising: 
an implantable medical device (IMD) (fig. 3: 200) comprising: 
a housing extending along a longitudinal axis from a proximal end to a distal end (fig. 2A: longitudinal axis 2); and 
a fixation component (fig. 6B: component 63) comprising a base in proximity to the distal end of the housing and a plurality of tines fixedly attached spaced from one another around a perimeter of the distal end of the housing (Para [0040] “FIG. 6B illustrates component 63 also including a base portion 603, from which tine portions 630 extend, preferably being integrally formed therewith, as described below… configured for attachment to device 600” ); and 
an elongate leadlet mounted in proximity to the distal end of the housing and extending distally from the housing (fig. 5A: pacing extension 560), 
wherein a distal end of the leadlet comprises a first electrode (fig. 5A: pacing electrode 561); 
a delivery tool comprising a tubular sidewall that defines a lumen into which the IMD may be loaded (Fig. 3: delivery tool 300 and Para [0021] “FIG. 3 illustrates tool 300 including a handle 310, an elongate inner member 320, and an outer assembly, which is formed by an elongate deployment tube 330 and an outer, stabilizing sheath 370 that is secured to handle 310 and surrounds a proximal portion of deployment tube 330 in proximity to handle 310”), 
wherein the lumen having a distal opening through which the IMD may be deployed (fig. 3: distal opening 303), 
a protector tine comprising (fig. 5A:  at least one of the tines 230 and Para [0005] “the second segment of each fixation finger is preferably configured to prevent penetration thereof within the tissue when the fingers are compressed and wedged between opposing tissue surfaces”): 
a proximal section of the protector tine fixedly attached to the base and extending from the base in the first direction (fig. 2A: tines 230 are attached to the pace of the IMD); 
a curved section of the protector tine extending from the proximal section of the protector tine laterally, outward from the longitudinal axis (Para [0019] “wherein each first segment 231 extends from a fixed end 235 of the corresponding finger 230 to the corresponding second segment 232,”); and9Application Number 16/990,239Response to Office Action mailed March 2, 2022 
a distal section of the protector tine extending from the curved section of the protector tine and terminating in a non-incisive distal end (Para [0019] “and each second segment 232 extends from the corresponding first segment 231 to a free end 236 of the corresponding finger 230.”). 
Eggen does not explicitly teach a second electrode mounted in proximity to the distal end of the housing and a penetrator tine comprising a proximal section of the penetrator tine fixedly attached to the base and extending from the base in a first direction; a curved section of the penetrator tine defining a deformable preset curvature of the penetrator tine and extending laterally from the proximal section of the penetrator tine; and a distal section of the penetrator tine extending from the curved section of the penetrator tine and terminating in an incisive distal end and traversing the longitudinal axis, wherein the incisive distal end is configured to penetrate a tissue to form a puncture.
However, Sommer discloses in a similar implantable medical system and method of forming a penetrator tine:
a second electrode mounted in proximity to the distal end of the housing (fig. 11: electrode 108);
a penetrator tine comprising (fig. 5: fixation member 32): 
a proximal section of the penetrator tine fixedly attached to the base and extending from the base in a first direction (fig. 5: depicts the fixation member 32 protruding from the distal end of the lead); 
a curved section of the penetrator tine defining a deformable preset curvature of the penetrator tine and extending laterally from the proximal section of the penetrator tine (fig. 5: the fixation member 32 is wound in a helix); and 
a distal section of the penetrator tine extending from the curved section of the penetrator tine and terminating in an incisive distal end and traversing the longitudinal axis (fig. 5: the fixation member 32 has a tissue piercing tip 34 and undulates in a helical manner through the central axis of the lead), wherein the incisive distal end is configured to penetrate a tissue to form a puncture (Examiner respectfully submits that the tissue piercing distal tip 34 can penetrate tissue to form a puncture).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Eggen to further include the distal electrode of Sommer because doing so would allow for more pacing and sensing capabilities of the system. Furthermore, it would have been obvious to one of ordinary skill in the art to include a penetrator tine comprising a proximal section of the penetrator tine fixedly attached to the base and extending from the base in a first direction; a curved section of the penetrator tine defining a deformable preset curvature of the penetrator tine and extending laterally from the proximal section of the penetrator tine; and a distal section of the penetrator tine extending from the curved section of the penetrator tine and terminating in an incisive distal end and traversing the longitudinal axis, wherein the incisive distal end is configured to penetrate a tissue to form a puncture as is disclosed in Sommer because doing so would allow the device to more securely affix to the heart, preventing slippage or movement of the device when it is in the correct location.
Regarding claim 14, Eggen further teaches wherein the plurality of tines further comprises one or more guiding tines configured to at least one of control or indicate an orientation of the fixation component during deployment (See fig. 2C: Examiner respectfully submits that Eggen also teaches a guiding tine as one of the plurality of tines 230 because it holds and orients the IMD in place. There is no structural difference claimed that distinguishes a protector tine from a guiding tine. Therefore, the structure of the guiding tine and the protector tine can be the same).
Regarding claim 15, Eggen further teaches wherein the one or more guiding tines are positioned on the base 180 degrees from the protector tine (fig. 2C depicts one of the tines 230 as being 180 degrees from another (e.g. the tines are on opposite sides of the base)).
Regarding claim 19, Eggen further teaches wherein the tissue comprises a myocardium tissue, and wherein the penetrator tine is configured to penetrate at least one of an interatrial septum, an interventricular septum, or an atrioventricular septum (fig. 1).
Regarding claim 29, Eggen further teaches wherein the first electrode is configured to at least one of deliver stimulation therapy to or sense cardiac signals of a ventricle or an atrium of a heart when the IMD is implanted within an atrium of the heart (fig. 1 and Para [0025] “a pacing electrode 561”).
Regarding claim 32, Eggen as modified by Sommer further discloses wherein forming the plurality of tines further comprises sharpening the distal end of the penetrator tine (Sommer Para [0050] “Tissue-piercing distal tip 62 can be provided with a beveled or sharpened edge to ease entry into the tissue”).
Regarding claim 33, Eggen as modified by Sommer further discloses wherein forming the plurality of tines further comprises forming in the penetrator tine or the protector tine at least one of a cutout, an engraving, an embossing, or variation in thickness of the respective tine (Sommer Para [0050] “Tissue-piercing distal tip 62 can be provided with a beveled or sharpened edge to ease entry into the tissue”: Examiner respectfully submits that because the penetrator tine has a beveled or sharpened edge, then this area will have a variation in thickness with respect to the other portions of the tine).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eggen in view of Sommer, as applied to claim 1, and further in view of Bonner et al. (US 2015/0045868) herein after Bonner.
  Regarding claim 3, Eggen in view of Sommer disclose the fixation component of claim 1, but does not explicitly disclose wherein a length of the penetrator tine is within a range from 4 millimeters to 10 millimeters.
However, in a similar fixation component for an IMD, Bonner discloses wherein a length of the penetrator tine is within a range from 4 millimeters to 10 millimeters (Para [0077] “For an example, in an example wherein the tines 7 mm long, removing the tines from the tissue may require pulling the IMD 12-20 mm away from the tissue”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fixation component of Eggen in view of Sommer to further specify that the length of the penetrator tine is within a range of 4mm to 10 mm as is disclosed by Bonner because doing so is suitable for implantation into the heart tissue. Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eggen in view of Sommer, as applied to claim 1, and further in view of Chen et al. (US 2017/0209689 A1) herein after Chen.
Regarding claim 4, Eggen in view of Sommer disclose the fixation component of claim 1, but do not explicitly disclose wherein a width of the penetrator tine tapers from a first width at the proximal section to a second width smaller than the first width at the distal section.
However, Chen discloses, in a similar fixation component configuration, wherein a width of the penetrator tine tapers from a first width at the proximal section to a second width smaller than the first width at the distal section (Claim 3: “the width of each tine tapers from a greater width in proximity to the base to a lesser width in proximity to the hook section of the distal portion”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fixation component of Eggen in view of Sommer to have the penetrator tine taper from a first width at the proximal section to a second width smaller than the first width at the distal section as is disclosed by Chen because doing so allows for a smaller puncture/incision into the heart tissue thereby making the implantation less traumatic. 
Claims 6-11, 16, 17, 21, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Eggen in view of Sommer, as applied to claim 1 (for claims 6-11, 16, 17, 21, and 23) and claim 24 (for claim 28), and further in view of Grubac et al. (US 2015/0039071) herein after Grubac.
Regarding claim 6, Eggen in view of Sommer disclose the fixation component of claim 1, but do not explicitly disclose wherein the deformable preset curvature of the penetrator tine comprises a plurality of curves, each respective curve of the plurality of curves defining a respective radius.
However, in a similar fixation component for an IMD, Grubac discloses wherein the deformable preset curvature of the penetrator tine comprises a plurality of curves, each respective curve of the plurality of curves defining a respective radius (fig. 9B see R1 and R2 and Para [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the penetrator tine of Sommer in the combination of Eggen in view of Sommer for the penetrator tine to have a plurality of curves each defining a respective radius as is disclosed by Grubac because doing so provides strain relief for improved fatigue life (Grubac Para [0047]).   
Regarding claim 7, Eggen in view of Sommer and Grubac further disclose wherein the curved section of the penetrator tine further comprises at least one straight segment between two curves of the plurality of curves (Grubac: fig. 9B: segment 931A is straight at at least a point and it is in between segment 930A and 933A, which are curved sections).  
Regarding claim 8, Eggen in view of Sommer and Grubac further disclose wherein at least a first curve of the plurality of curves of the penetrator tine defines a first radius and a second curve of the plurality of curves of the penetrator tine defines a second radius different than the first radius (Grubac: fig. 9B R1 and R2 and Para [0047] “radius R1 is approximately 1.04 mm and radius R2 is approximately 1.65 mm, while in an exemplary embodiment of tine portion 930C, radius R1 is approximately 0.5 mm and radius R2 is approximately 1.65 mm, and, in an exemplary embodiment of tine portion 930D, radius R1 is 0.25 mm and radius R2 is approximately 2.4 mm”).  
Regarding claim 9, Eggen in view of Sommer disclose the fixation component of claim 1, but do not explicitly disclose wherein the curved section of the protector tine defines a deformable preset curvature of the protector tine, and wherein the deformable preset curvature of the protector tine comprises a plurality of curves, each respective curve of the plurality of curves defining a respective radius.
However, Grubac discloses, wherein the curved section of the protector tine defines a deformable preset curvature of the protector tine (Para [0047] and fig. 9B), and wherein the deformable preset curvature of the protector tine comprises a plurality of curves, each respective curve of the plurality of curves defining a respective radius (fig. 9B see R1 and R2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the penetrator tine of Sommer in the combination of Eggen in view of Sommer such that the curved section of the protector tine defines a deformable preset curvature of the protector tine, and wherein the deformable preset curvature of the protector tine comprises a plurality of curves, each respective curve of the plurality of curves defining a respective radius as is disclosed by Grubac because doing so provides strain relief for improved fatigue life (Grubac Para [0047]).   
Regarding claim 10, Eggen in view of Sommer and Grubac further disclose wherein the curved section of the protector tine further comprises at least one straight segment between two curves of the plurality of curves (Grubac: fig. 9B: segment 931A is straight at at least a point and it is in between segment 930A and 933A, which are curved sections).
Regarding claim 11, Eggen in view of Sommer and Grubac further disclose wherein at least a first curve of the plurality of curves of the penetrator tine defines a first radius and a second curve of the plurality of curves of the penetrator tine defines a second radius different than the first radius (Grubac: fig. 9B R1 and R2 and Para [0047] “radius R1 is approximately 1.04 mm and radius R2 is approximately 1.65 mm, while in an exemplary embodiment of tine portion 930C, radius R1 is approximately 0.5 mm and radius R2 is approximately 1.65 mm, and, in an exemplary embodiment of tine portion 930D, radius R1 is 0.25 mm and radius R2 is approximately 2.4 mm”).
Regarding claim 16, Eggen in view of Sommer disclose the fixation component of claim 1, but do not explicitly disclose wherein the plurality of tines further comprises one of more deployment tines configured to increase a deployment force of the fixation component.
However, Grubac discloses wherein the plurality of tines further comprises one of more deployment tines configured to increase a deployment force of the fixation component (Grubac fig. 7B and Para [0056])).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified one of the protector tines of Eggen to have one of the tines of Grubac because doing so would help provide a more stable connection between the heart and the implantable device.
Regarding claim 17, Eggen in view of Sommer and Grubac disclose the fixation component of claim 16, but do not explicitly disclose wherein the deployment tines are positioned on the base 45 degree from the penetrator tine.
However, Examiner respectfully submits that the placement of the deployment tine relative to the protector tine is a matter of design choice because there it would simply be rearrangement of tines that are already positioned around the base of the fixation component.
Regarding claim 21, Eggen in view of Sommer disclose the fixation component of claim 1, but do not explicitly disclose wherein the penetrator tine defines an aperture disposed between the proximal end and the distal end of the penetrator tine.
However, Grubac discloses wherein the penetrator tine defines an aperture disposed between the proximal end and the distal end of the penetrator tine (Para [0035] “FIG. 4B further illustrates an optional slot 48 (dashed lines), which may be formed through a thickness t of tine portion 430, and extend between first width W1 and second width W2”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fixation component of Eggen in view of Sommer to have the penetrator tine to define an aperture disposed between the proximal end and the distal end of the penetrator tine as is disclosed by Grubac because doing so provides for stress and strain relief (Grubac Para [0035]).
Regarding claim 23, Eggen in view of Sommer disclose the fixation component of claim 1, but do not explicitly disclose wherein the distal section of the penetrator tine extends from the curved section of the penetrator tine at an angle within a range from 45 degrees to 135 degrees relative to the longitudinal axis.
However, Grubac discloses wherein the distal section of the penetrator tine extends from the curved section of the penetrator tine at an angle within a range from 45 degrees to 135 degrees relative to the longitudinal axis (fig. 6C and Para [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the penetrator tine to have the distal section of the penetrator tine extends from the curved section of the penetrator tine at an angle within a range from 45 degrees to 135 degrees relative to the longitudinal axis as is disclosed by Grubac because doing so is suitable for implantation into the heart tissue. Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934. 
Regarding claim 28, Eggen in view of Sommer discloses the IMD of claim 24, but does not explicitly disclose wherein the protector tine defines an aperture size to allow the second electrode to extend through the aperture when the protector tine and the second electrode are in the undeformed configuration (Para [0035] “FIG. 4B further illustrates an optional slot 48 (dashed lines), which may be formed through a thickness t of tine portion 430, and extend between first width W1 and second width W2”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fixation component of Eggen in view of Sommer to have the protector tine defines an aperture size to allow the second electrode to extend through the aperture when the protector tine and the second electrode are in the undeformed configuration as is disclosed by Grubac because doing so provides for stress and strain relief (Grubac Para [0035]).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eggen in view of Sommer, as applied to claim 1, and further in view of Drasler et al. (US 2007/0135883 A1) herein after Drasler.
Regarding claims 12 and 13, Eggen in view of Sommer disclose the fixation component of claim 1, but do not explicitly disclose wherein the plurality of tines further comprises one or more support tines, wherein the one or more support tines, when in the deployed configuration, are configured to engage the tissue, wherein the one or more support tines are positioned on the base 45 degrees from the protector tine.
However, Drasler discloses, in a similar fixation component, wherein the plurality of tines further comprises one or more support tines, wherein the one or more support tines, when in the deployed configuration, are configured to engage the tissue (fig. 8B support tines 134b are abutting heart tissue 35).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fixation component of Eggen in view of Sommer to further have wherein the plurality of tines further comprises one or more support tines, wherein the one or more support tines, when in the deployed configuration, are configured to engage the tissue as is disclosed by Drasler because doing so would help further secure the IMD within the heart and prevent dislodgement. Furthermore, Examiner respectfully submits that it would have been obvious matter of design choice to have the one or more support tines positioned on the base 45 degrees from the protector tine because doing so would be a rearrangement of parts to achieve a structure that performs the same purpose (e.g. affixing an IMD to the heart tissue). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eggen in view of Sommer, as applied to claim 1, and further in view of Koop et al. (US 2019/0192863 A1) herein after Koop.
Regarding claim 20, Eggen in view of Sommer discloses the fixation component of claim 1, but does not explicitly disclose wherein the penetrator tine defines a metal ribbon configured to deform along a plane normal to the longitudinal axis and resist twisting outside of the plane.
However, Koop discloses in a similar implantable medical device, wherein the penetrator tine defines a metal ribbon configured to deform along a plane normal to the longitudinal axis and resist twisting outside of the plane (Para [0092] “The proximal fixation element 46a and the distal fixation element 46b may be formed from a ribbon-like element that is formed into a generally circular or oblong expanded shape”).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fixation component of Eggen in view of Koop to further include that the penetrator tine defines a metal ribbon configured to deform along a plane normal to the longitudinal axis and resist twisting outside of the plane as disclosed by Koop because doing so allows the fixation component to prevent dislodgement from its position within the heart. 
 Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eggen in view of Sommer, as applied to claim 24, and further in view of Drake et al. (US 2017/0209688 A1) herein after Drake.
Regarding claims 26, and 27, Eggen in view of Sommer disclose the IMD of claim 24 and Eggen further teaches wherein the leadlet comprises a first leadlet (fig. 5A: pacing extension 560 with electrode 561), but the combination does not explicitly disclose wherein the IMD further comprises a second leadlet extending from a proximal end of the second leadlet mounted in proximity to the distal end of the housing to a distal end of the second leadlet comprising the second electrode, the second leadlet comprising a deflection member having a deformable preset curvature; wherein, when in the undeformed configuration, the deflection member urges the second electrode to extend laterally outward from the longitudinal axis. 
 However, as best understood in light of the 112(b) rejection above, Drake discloses in a similar IMD. wherein the IMD further comprises a second leadlet (fig. 2A: leadlet portion 12-3 through electrode 206) extending from a proximal end of the second leadlet mounted in proximity to the distal end of the housing to a distal end of the second leadlet comprising the second electrode (Para [0041] “leadlet 120, electrically couples the aforementioned pulse generator (contained within housing 105) to electrode 206”), the second leadlet comprising a deflection member having a deformable preset curvature (fig. 2A: insulative tubular member 121 is inherently flexible and deformable based on the materials listed in Para [0041]), wherein, when in the undeformed configuration, the deflection member urges the second electrode to extend laterally outward from the longitudinal axis (fig. 2: the electrode 206 extends through the longitudinal axis 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the IMD of Eggen in view of Sommer to further include a second leadlet extending from a proximal end of the second leadlet mounted in proximity to the distal end of the housing to a distal end of the second leadlet comprising the second electrode, the second leadlet comprising a deflection member having a deformable preset curvature; wherein, when in the undeformed configuration, the deflection member urges the second electrode to extend laterally outward from the longitudinal axis because doing so would allow for further pacing and sensing capabilities thereby providing a more robust implantable system.
Allowable Subject Matter
Claims 2, 5, 18, 22, and 25 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2, 5, 18, 22, and 25, applicant claims “wherein the distal section of the protector tine is configured to, when in a deformed configuration, urge a leadlet of the IMD toward the penetrator tine”.
The closest prior art Eggen et al. (US 2016/0059003 A1) discloses a protector tine and leadlet for an IMD and Sommer et al. (US 2007/0021813 A1) discloses a penetrator tine traversing a longitudinal axis of an implantable medical lead, however neither Eggen nor Sommer disclose or render obvious when combined “wherein a distal section of the protector tine is configured to, when in a deformed configuration, urge a leadlet of the IMD towards the penetrator tine”. In the combination, a deformation of the protector tine of Eggen would not urge the leadlet towards the penetrator tine. Furthermore, examiner has found no prior art teaching individually or in combination with Eggen and Sommer, all of the features of applicant’s invention, specifically “wherein a distal section of the protector tine is configured to, when in a deformed configuration, urge a leadlet of the IMD towards the penetrator tine in combination with the recited structural limitations of the claimed invention.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792